Citation Nr: 1631325	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  12-17 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1. Entitlement to service connection for bilateral upper extremity peripheral neuropathy.

2. Entitlement to service connection for bilateral lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969 and from May 1973 to July 1977, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Board issued a decision in this case in November 2014.  The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In March 2016, the Court set aside the Board's decision and remanded.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Court determined that the Board had not provided sufficient reasons and bases for denying the Veteran's claims based on a finding of no current neuropathy disability.  The Court cited evidence of complaints of numbness and tingling in May and July 2007 and an emergency room visit in July 2009.  The Board additionally noted complaints of numbness and tingling in May 2011 but no diagnosis.  The Veteran served in the Republic of Vietnam during his first tour of duty and is thus presumed to have been exposed to herbicides.  See 38 C.F.R. § 3.307.  In essence, the Court found that the evidence showed persistent or recurrent symptoms, an in-service event (exposure to herbicides), and an indication of relationship to service to trigger VA's duty to provide and examination under 38 U.S.C. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).  As such, the Board finds it prudent to request a VA examination for the Veteran's disability claim.

Any outstanding VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records.

2. Schedule the Veteran for a VA examination and forward the claims file to the examiner to provide an opinion on the following:

a. Does the Veteran have peripheral neuropathy in his upper or lower extremities since he filed his claim in September 2009?

b. Does the Veteran have any other disability in his extremities that could account for his reports of numbness and tingling since he filed his claim in September 2009?

c. If so, is any current disability (peripheral neuropathy or otherwise) at least as likely as not related to exposure to herbicide agents during service?

Consider all lay and medical evidence and provide a comprehensive rationale for any conclusions.  If the requested opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of evidence or to the limits of scientific or medical knowledge.

3. Issue a supplemental statement of the case with consideration to the new evidence of record and return the appeal to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
PAUL SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2015).




